UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7840


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOBIAS VONDREA ARTIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:05-cr-00296-H-2; 5:08-cv-00280-H)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jobias Vondrea Artis, Appellant Pro Se.        Barbara Dickerson
Kocher, Steve R. Matheny, Rudolf A. Renfer, Jr., , Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jobias    Vondrea       Artis       seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.       § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard        by    demonstrating            that

reasonable       jurists       would     find      that     any     assessment       of     the

constitutional         claims     by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Artis has

not     made    the     requisite       showing.           Accordingly,      we      deny    a

certificate       of     appealability         and     dismiss      the    appeal.          We

dispense       with     oral    argument        because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                               2